                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                                 355 Main Street
                                              Poughkeepsie, NY 12601


IN RE: Advanced Recovery Inc.                               CASE NO.: 18−37082−cgm

Social Security/Taxpayer ID/Employer ID/Other Nos.:         CHAPTER: 7
22−3158115




                                        ORDER OF FINAL DECREE



The estate of the above named debtor has been fully administered.

IT IS ORDERED THAT:

Fred Stevens is discharged as trustee of the estate and the chapter 7 case of the above named debtor(s) is closed.


Dated: February 26, 2019

                                                      Cecelia G. Morris, Bankruptcy Judge
